244 S.W.3d 771 (2008)
William BAUMAN, Claimant/Appellant,
v.
UNITED PARCEL SERVICE, Employer/Respondent, and
Liberty Mutual Fire Insurance Co., Insurer/Respondent.
No. ED 89824.
Missouri Court of Appeals, Eastern District, Division One.
January 29, 2008.
*772 James S. Haupt, Richard J. Fitzgerald, St. Louis, MO, for appellant.
Maureen L. Cary, St. Louis, MO, for respondents.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Claimant appeals from the final award of the Labor and Industrial Relations Commission, modifying the award of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. No error of law appears, and an extended opinion would have no precedential value. The parties have been furnished, for their information only, with a memorandum setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).
Employer's motion to dismiss claimant's brief is denied as moot.